 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDCitizens Trust BankandEvelyn Roman.Case 10-CA-9711October 10, 1973DECISION AND ORDERBY CHAIRMAN FANNING ANDMEMBERSKENNEDYAND PENELLOOn April 24, 1973, Administrative Law Judge Eu-gene F. Frey issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and General Counsel filed a briefin support of the Administrative Law Judge's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Citizens Trust Bank, Atlanta, Georgia, itsofficers, agents, successors, and assigns, shall take theaction set forth in said recommended Order.iThe Respondent has excepted to certaincredibilityfindings made by theAdministrativeLaw Judge.It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.StandardDry Wall Products,Inc,91 NLRB 544,enfd.188 F 2d 362 (C.A. 3, 1957)We have carefully examined the recordand find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Administrative Law Judge: This casewas tried before me, on due notice, on November 6 andDecember 19, 1972, at Atlanta, Georgia, with GeneralCounsel and Respondent, Citizens Trust Bank, appearingby counsel, and the Charging Party, Evelyn Roman, appear-ing in person, after pretrial proceedings in compliance withthe National Labor Relations Act, as amended, 29 U.S.C.§ 151,et seq.,(herein called the Act). The issues are whetherRespondent violated Section 8(a)(1) of the Act by imposingmore onerous working conditions on its employees anddischarging two of them because they engaged in a concert-ed walkout with other employees which is protected by theAct.'At theclose of General Counsel's case-in-chief,I grantedRespondent'smotion to dismiss paragraphs 6 and 8 of thecomplaint insofar as they alleged that Respondent had im-posed more onerous working conditions upon its employeesin violation of theAct. At closeof the testimony decisionwas reserved on Respondent'smotion for dismissal of thecomplainton the ments;that motion is now denied in viewof the findings and conclusions in this Decision.All partieswaived oral argument, but written briefs filed January 22,1973, byGeneral Counsel and Respondent have been dulyconsidered in preparation of this Decision,which wassigned and released by me onApril 17, 1973,for distributionto the parties in the usual course.Uponthe entire record in the case,observation of wit-nesses on the stand,and consideration of arguments of theparties, I make the following:FINDINGS OF FACTL RESPONDENT'S BUSINESSRespondent is a Georgia corporation, with an office andplace of business located in Atlanta, Georgia, where it isengaged in the banking business. In the calendar year be-fore issuance of the complaint, Respondent in its businessreceived money and credit valued in excess of $50,000 di-rectly from customers outside the State of Georgia. Respon-dent admits, and I find, that it is and at all material timesherein has been an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESA. The Treatment of Edwards and RomanRoman was hired about September 1, 1970, to work in thebookkeeping department under Assistant Cashier LucretiaC. Rosser, supervisor of that department. She worked tem-porarily at a wage of $75 a week for 2 weeks, and was laidoff. She was rehired a week later at a starting wage of $85a week. She was called the savings clerk, with the duty ofverifying withdrawals, mailing out periodic statements todepositors, opening new savings accounts and preparing,and filing the proper signature cards and other documentson such accounts. Before her discharge on May 3, 1972, shehad worked in turn under recent supervision of Ronald Hilland Dorothy Brown. Edwards was hired May 17, 1971, inthe same department, with the same successive supervisorsup to discharge, and the same starting salary. She handledcommercial account records.About the end of March 1972, Edwards, Roman, andfour other bookkeepers, including Dorothy Brown, confer-1The issues arse on a complaint issued October 13, 1972, by theBoard'sRegional Director for Region 10, after Board investigation of a charge filedAugust 2, 1972, by Evelyn Roman, and answer of Respondentadmittingjurisdiction but denying the commission of any unfair labor practices.206 NLRB No. 98 CITIZENS TRUST BANK321red together in the department about the chances of gettinga raise, and decided to talk to then Supervisor Ronald Hillabout it. Before talking to him they agreed that they wouldact "through channels,"2and iftheydid not get a raise, theywould walk out. During the discussion Rosser came into thedepartment and overheard Brown suggest a walkout if theydid not get the raise.When Hill came to work that af-ternoon,Rosser told him the girls were getting ready tostrike because they were not satisfied with their pay, andthat Brown had been doing most of the talking.Hill askedBrown about"this walkout." Brown replied the workers hadnot told Rosser about it,but she had just heard the last partof their discussion,that they had discussed their complaintabout poor pay, and if it took a strike to solve it, they wouldwalk out, but they did not plan on a walkout until they hadtalked to him about a raise. Hill met with all the bookkeep-ing employees late that afternoon.Theytold him they de-served raises because of the work pressure and increasedworkload.He agreed,and said he would present it to Ros-ser, along with some other grievances they stated, and thatRosser would have to take it up "through channels." Hemade notes of the grievances and gave them to Rosser,recommending all the bookkeepers should get a raise; theydiscussed the demand in terms of the hours of work and payof bookkeepers compared to that of workers in other de-partments;Rosser felt some bookkeepers deserved moremoney, but not others including several new employees. Hillalso told Rosser what the employees had said about a strike.Rosser said she would present the claim to higher officialsand talked first to Masten and then to President Reynolds.About April 10, Hill reported to the employees that Ros-ser had asked to have the pay claim put in writing. That dayseven bookkeepers,including Brown, Roman, and Ed-wards, signed and delivered to Masten a request for a con-ference on their grievances.On April 11,Masten sent backa memo, addressed to all but Roman and Brown,advisingthem to follow the "chain of command"by talking first toRosser, and if the matter was not settled there, they couldtalk to him. The seven at once retyped and signed the claim,addressing it to Rosser,and Edwards gave it to her. Thatafternoon, the seven conferred with Rosser.As their spokes-man, Brown said the bookkeepers wanted a 5.5-percentmerit raise,with a starting salary of$95 per week; Brownalso asked for a separate telephone for her desk to handleinquiries about customer accounts.Rosser said Browncould not get that,but agreed that all were entitled to a raise,because of the increased work in the department,and thatshe would recommend it to Masten.On April 12 she sentMasten a memorandum of the request for the raise and newstarting salary.Masten discussed it with Reynolds. Withinthe next week the seven employees again agreed to walk outif they did not get a raise;Brown suggested a walkout May1,when the bookkeeping department would have a heavyworkload in getting out monthly statements to customers.This discussion was not made known to Hill,Rosser, or anyother bank official.On April 17, Rosser showed the group a letter of that datefrom President Reynolds to her, indicating he had discussedtheir grievance with Masten and concluded the starting sa-laries in that department were in line with pay for similarwork in other banks, and denying the request for a blanketraise, as it was not a true "merit"raise, which had normallybeen given to individuals on their merits after discussionwith Masten;Reynolds offered to explain the bank's posi-tion to each employee if desired.As the employees indicateddissatisfaction with letter,on April 21 Masten and Rossercalled the group together and gave them copies of Reynolds'April 17 letter. After they read it, Edwards asked Masten ifthismeant they were not getting the raise. He said that wasright, and explained,in answer to questions,the differencebetween a merit raise and an annual pay raise,and thebank's procedure and policy on granting merit raises underwhich each worker would have to apply individually for araise.Masten and Rosser also told the group that this wasHill's last day working for Respondent,and that Brownwould be their supervisor from that date onward. In re-sponse to an earlierinquiry,'Brown handed out copies ofjob descriptions to all the workers present except Roman,after she had checked them over and made some changesto conform with each employee's actual duties.When Ed-wards read hers and saw that she was being moved into thecommercial section to handle business checks,she askedMasten the reason for the transfer.He replied that she hadexperience and could do that work. Edwards asked MastenifBrowncould recommend them all for a raise.He repliedthat he had already told them that anytime a supervisorrecommended them for a raise, it would be considered.Edwards read in her job description(which she had neverseen before)that she was required to count all commercialchecks, so she asked Brown if she"meant that." 4Brownlooked at the wording and said, "No, scratch it out." Thenshe said,"No, leave it in," that this was part of her job.Edwards asked when this had started,Brown replied thishad always been her job,but that other bookkeepers hadbeen helping her out by counting their own checks eachmonth.Edwards said that Brown was a "damn fool" if shethought Edwards was going to count all those checks.Brown replied it was herduty,but all employees couldcontinue to count their own checks as in the past if theywanted to.Brown did not thereafter insist that Edwardscount all checks going through the department,and Ed-wards continued to count only checks on her own accounts,as in the past,until her discharge.Before giving Edwardsher job description,Brown had crossed out the duty ofverifying signatures on all commercial checks, which Ed-wards had not been doing while Hill was supervisor.Sometime in the week of April 24, Edwards asked Brownif she would recommend Edwards for a raise.Brown replied3The day before a bookkeeper had told Hill or Brown she had never seenher job description, and did not know what her duties were, so asked to seeit.Apparently Hill did not show it to her.4 Prior to April 21, each bookkeeper,including Edwards, had been han-2 The channels for handling personnel requests including grievances were-dling a certain group of customer accounts, each making up statements forinitial discussion with Supervisor Hill, then with Assistant Cashier Rosser,her own accounts and counting the checks,which went through such ac-and cashier Charles Masten in turn,and final appeal to President Charles Mcounts The checks averaged about 2,000 a month per bookkeeper The totalReynolds,Jr.; on some matters,a further appeal to the board of directors ofnumber of checks counted and checked for signature each month in theRespondent was available.department averaged about 15,000. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARD"when you show me you deserve one." Edwards comment-ed, at that rate Brown would "never recognize it." Shortlyafter, Edwards arranged a meeting between former Supervi-sor Hill and the bookkeeping employees for Fridayevening,April 28, in a nightclub in Atlanta. Edwards, Roman, andfour other bookkeepers attended. They asked Hill what theycould do to make Respondent realize their heavy workloadand that they were entitled to a raise. He suggested theymight call in sick on Monday, May 1, which would stop thework of the department and make Respondent realize howheavy their workload was. They agreed.On May 1, the five called in sick to their department,some speaking to Rosser and others to Brown,and allstayed out. In a later call that day, Roman learned that arumor was going around the bank that the bookkeepingemployees were on strike. When Roman reported in sick toRosser,the latter said she was short of help,and asked ifRoman could get in shortly if she felt better. Roman repliedshe might come in at noon if she felt better. Rosser then toldher not to bother, as there were not many phone calls intothe department after noon.On May 2, Edwards did not call in to report her absence,as Brown had previously given her that day as one of twopersonal absences allowed her each year. When Romancalled in to tell Brown she was absent for illness, Brownreplied that Rosser had told her to advise Roman that Re-spondent no longer needed her services.Roman repeatedshe was sick. Brown replied, okay and repeated the priorstatement.As each ofthe other girls called in,Brown toldthem the same thing.On May 3, the five employees who had been absentclocked inas usual.Shortly after they went to work,Rossertold each individually that management no longer neededher services.When the five employees did not leave, Rossertold Reynolds about it, and he asked the five to come to hisoffice.Reynolds told the five he had tried to be fair,mentioninghis memo ofApril 17 toRosser and indicating he was avail-able for individual talks with them about their grievances.He then added "we do things for people and wesometimesget slapped in the face by people, and they get slappedback," and that "management no longer needsyour serv-ices." Johnson said that was not the issue and asked if hewanted to hear their side of the story. One or more workerssaid they had been out sick. Reynolds repeated the termina-tion remark. Edwards asked if they were being dischargedbecause they all called in sick. Reynolds denied that, andrepeated the above remark. Edwards reminded him that shehad been given a personal holiday on May 2. Reynoldsrepeated the same remark, and then turned to Vice Presi-dent Sutton, saying "maybe you can explain it." Sutton toldthe employees "I find it hard to believe all of you were sickthe same day." Roman asked if he was "God or a doctor."Sutton said he was not, and then Reynolds closed the dis-cussion by saying there was no point in this kind of talk, that"management was through with it, you ladies can pursue itfurther if you wish'." The employees then left, with onesaying "we do not have to take this." About 2 weeks latermost of the five began picketing the bank and its brancheswith signs indicating among other things that Respondenthad been unfair to employees and paid poor wages. Shortlyafter the discharge interview Edwards and Roman receivedidentical letters from Respondent dated May 5, saying itcould "no longer gainfully employ yourservices." Companyrecords show that both were given final separation andvacation pay through April 28, their last day of work. Sepa-ration notices sent by Respondent to the Georgia Depart-ment of Labor under date of May 8, with copy to eachemployee, stated that Edwards and Roman had been dis-charged"because of absences due to alleged illness." 5B. Argumentsof theParties, and ConclusionsThereonRespondent does not deny, and I find, that Edwards,Roman, and other bookkeepers named above engaged inprotected concerted activity in group discussion in Marchof their desire for more pay, group discussion of the claimwith Hill in late March, group presentation of the grievancein writing in April to Masten and Rosser, with ensuinggroup discussions of it with both officials. Respondent alsorecognized the concerted nature of their action by Masten'smemo of April 11 to five of them, and Reynolds' reply ofApril 17 on the "grievances expressed by the employees ofthe Bookkeeping Department" in which he rejected theircollective claim and relegated them to individual discussionof merit raises with management.Respondent's defense is two-fold: (1) It did not havedirect or indirect knowledge, nor any reasonable basis forinferring, that Edwards and Roman were engaged in a con-certed walkout on May 1 and 2, and (2) they were dis-charged only because of a demonstrated record of excessiveabsenteeism,and as a means of enforcing discipline on thiswidespread problem in the bank.While there is no record proof that any top official ofRespondent, from cashierMasten upward, had directknowledge of the bookkeepers' concerted discussions inMarch and later about use of a strike to enforce their wagedemands, other facts compel the inference that Respondentknew or had ample grounds for the belief from at least April17 onward that at least six bookkeepers (Edwards, Roman,Johnson, Crawford, Ellison, and Durant) were dissatisfiedwith the rejection of their collective demand for a blanketwage raise, and were likely to take further concerted actionto enforce it. It is clear that Brown,while an employee, wasa leader in the first discussion of ways to get a raise andsuggested a walkout. Assistant Cashier Rosser overheardthis suggestion, told Supervisor Hill about it, and Hill thenlearned from Brown that a strike was a distinct possibility.The knowledge of both Rosser and Hill is imputable toRespondent .6 As the record shows that, when Brown suc-5The above sequence of events is found from a composite of credibletestimony of Edwards,Roman, Reynolds, Masten,Rosser, and Hill, whichismutually corroborative in the main. Testimony of any of these witnessesat variance therewith is not credited.6While Hill had no authority to hire or fire employees,the record clearlyshows he had power to change work assignments of bookkeepers within thedepartment to get the work done,to grant employees time off with pay,effectively to approve leave with pay, effectively to recommend employmentand discharge of applicants, and generally to use his own discretion andjudgment in improving the work of bookkeepers in order to keep the opera-tion of the department flowing smoothly. Onanyone or more of these aspectsof authority,Hill was a supervisor within the meaning of Section 2(11) of the CITIZENS TRUST BANK323ceeded Hill as. bookkeeping supervisor, she exercised practi-cally the same supervisory authority as Hill, it follows thatafter April 21 her personal knowledge that the bookkeeperswere likely to strike over their pay, based on her own earliersuggestions, is likewise imputable to Respondent. In addi-tion,Hill testified credibly that, after Rosser had told himabout the possibility of a strike, he had talked to seven oreight people in his departments about the subject, and thesubject became a topic of conversation among employees inthe main bank, where the workforce totaled something lessthan a hundred people. It is inferable that in an operationthis small, the discussion among the employees inevitablycame to the ears of management.Finally, I find that Reynolds believed or strongly suspect-ed on the date of discharge that the five workers before himincluding Edwards and Roman had stayed out of work onMay I and 2, not for illness, but in order to disrupt the workof the bookkeeping department at a crucial time, as a meansof retaliation for his rejection of their wage demand and inorder to force Respondent to accede to it. He admitted:absence of five bookkeepers out of a workforce of seven oreight on the same day was unusual. After he learnedthrough Masten on May I which workers were absent thatday, he felt he had been "slapped in the face" by at leastthree, including Roman, for whom he had made specialefforts to have them employed at the request of relatives,because of friendship, and in the case of Roman by evasionof a bank hiring, policy. He felt "slapped" and "hurt" be-cause all of them had "turned around and something likethat happened as far as them being out, in a group." Thisthe face by people" for whom he had done-things, and "theyget slapped back" clearly shows that he was angrily retaliat-ing against at least the three by firing them because of theircollective absence on, the same day. Further, Reynolds de-nied to Edwards that the discharge was because the five hadcalled in sick, and then induced and adopted Sutton's expla-nation of the absence, clearly indicating management didnot believe they were out for sickness. Having thus ruled outthe "alleged illness," of May 1 and 2 as the reason fordischarge, and refusing to offer any other explanation forthe discharge, the only reason for the collective action of thefive which could have been in his mind was their unsuccess-ful presentation of the wage grievance in mid-April. I can-not believe that, when he turned down that claim on April17 and 21, he was not apprised by Rosser, if not Brown orHill, of the strong probability of a strike over the rejection;and when the actual "sickout" of the same five who madethe claim came at a crucial time only 6 workdays after itsfinal rejection, I can only infer that an intelligent, educatedman like Reynolds must have realized at once that the walk-out stemmed from that rejection.? His angry retaliation bydischarging them for this "slap in the face" given by them"in a group" clearly shows that his motive was discriminato-ry.Respondent argues there can be no reasonable basis forinferring it knew or believed on May 1, 2 or 3 that theemployees were acting in concert because of its prior rejec-tion of their group wage demands, because admissions ofEdwards and Roman show that the bookkeepers never re-newed their demand or asked for reconsideration of it afterthe turndown on April 21 by Masten, and testimony ofMasten and Reynolds shows that the silence of the book-keepers thereafter led them to believe they were satisfiedwith Respondent's answers on that date and had droppedtheir demand, so that the concerted walkout on May 1 and2 came as a complete surprise. This argument is withoutpersuasivemerit because (1) Respondent had the clearknowledge through Hill, Rosser, and Brown both beforeand after the meeting of April 21 that a strike was a strongpossibility if the wage demand was rejected, and (2) thelapse of only 5 working days (or 9 calendar days) betweenthat event and the walkout is not so great as to warrantexclusion of the demands of April 21 from consideration indeciding if Respondent believed the walkout was caused bytheir rejection. In a similar set of circumstances, where thetime between rejection and walkout was much longer, theBoard held that the walkout was still protected concertedactivity without any repetition of the concerted demand onor close to the time of the walkout, and that since the em-ployer (as here) was aware of the continuing unsatisfieddemands of a group of employees, it knew or had reason-able basis for inferring that the walkout was only a furtherstep by employees to improve their employment terms.(Electromec Design & Development Co.,168NLRB 764,764-765). This ruling is apposite here, particularly in viewof Reynolds' and Sutton's clear indication to the five absen-tees at discharge that management-did not believe they hadbeen absent for illness, Reynolds' express rejection of ab-sence for sickness as the reason for discharge, and his indi-cation that they were being "slapped back" because theyhad given him a "slap in the face" by the walkout "in agroup." See alsoN.L.R.B. v. Washington Aluminum Compa-ny, 126 NLRB 1410, enforcement denied 291 F.2d 869 (C.A.4, 1961), reversed and remanded rnr enforcement of BoardOrder, 370 U.S. 9.8Other circumstances convince me that the defense of dis-charge for excessive absences is without merit and a merepretext and afterthought, and strengthen the conclusionthat the discharges were discriminatory. In support of thedefense, testimony of Reynolds, Masten, and Rosser, withsome admissions of Edwards, Roman, and Hill, tends toshow that: Over the past year of 15 months, Edwards andRoman had each had paid absences in excess of eight; eachhad six for illness in 1972 up to their discharge. In addition,both had at least four tardy reports of varying amountsexcused by Hill in 1972. They had also paid sick leave in1971, but the amount is not proven by Respondent. All theirabsences in 1971 and 1972 had been approved by Hill andpaid by management without question by higher officials.Act.7 Beforejoining Respondentin February 1971, Reynoldshad been a na-tional bank examiner with the Federal Reserve Bank for 6 years. His testimo-ny and demeanor on the stand clearly indicated he was a man of substantialeducation.8On the issue of inferred knowledge as well as discriminatory motive, seealsoBallard Motors, Inc,179 NLRB 300, 307;Wiese Plow Welding Co, Inc.,123 NLRB 606, 618In view of the above findings, I deem it unnecessary to make findings onother conflicting testimony dealing with the existence of strike rumors in theplant on or before May I 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDBefore Reynolds became president in May 1971, constantabsences for illness and other reasons and tardiness hadbeen prevalent among all employees, particularly in thebookkeeping department. When Reynolds took office, hetook steps to tighten up personnel policies, including ruleson absences and tardiness, by formulating new and specificlimiting rules and having Masten talk to Rosser, Hill, andother supervisors about reducing absences and tardiness. InOctober 1971, the employees were advised orally that bankpolicy would henceforth allow each employee 5 paid sickdays per year, the first three consecutive absences beingpaid without a doctor's certificate, and two paid personalholidays; employees could carry over into the next year anyallowable sick daysunusedin 1 year, but not the personalholidays; all paidabsenceswere to be given only on writtenapproval of the department supervisor .9Sometimelater thenew policy was detailed in a new personnel handbook is-sued to all employees. Management relied on the supervi-sorsto follow thenew rules,as there is no proof that Mastenor other management officials maintained a specific checkon absences in the bookkeeping or other departments, ormade any attempt to enforce the new policy by any sort ofdiscipline prior to May 3, 1972, other thangeneral discus-sionsby Masten or Rosser with supervisors. Rosser hadtalked generally to Hill about absenteeism in the wholebank and how Respondent was trying to eliminate it, buthad made no specific complaint to Hill about the extent ofabsenteeismin the bookkeeping department, nor made anyspecific check on his compliance with bank policy in allow-ing paid sick absences generally or for specific employees,although Rosser already knew something about the absen-tee record of Edwards from past observation;in discussionswith Hill, the latter had mentioned only Durant as havingmoreabsences for illness than any other employee in thedepartment, but there is no proof that Masten or Rosser hadat any time directed or even suggested that Hill give warn-ingsto Durant or any other employees. According to Mas-ten,Respondent was relying solely on Hill to follow andenforce the bank absentee policy, and did not discover untilMay 1 (after his resignation) that he had failed signally tofollow it by his approval for Edwards and Roman in 1972alone of more than the allowable number of paid sick ab-sences,with some approvals without the required writtenexcuse.As Masten testified that each absence forillnessmust be reported by the supervisor to Rosser, with recom-mendation for or against approval, it is inferable that Ros-ser knew of the 1972 absences of Edwards and Roman butdid not check, question, or disapprove any of them. Rey-nolds testified credibly that one of the reasons for Hill'sresignation was dissatisfaction with the continued absencesin his department, along with other deficiencies. Hence, itis clear that Respondent did nothing about the violations ofbank policy on sick leave to Roman and Edwards, otherthan to have talks with Hill which led to his resignation.There is no credible proof that, prior to that event, the bankoperation suffered noticeably from the excessiveabsencesof these or other employees, nor that any attempt was madeby highermanagementprior to May 3 to discipline them for9 The record does not credibly show what limitations, if any, on absenceshad existed before Reynolds came with the bankviolations of the absence policy which was patent in theirpersonnelfiles."Hence, I can only conclude that prior toMay 3 Respondent had condoned such violations, eitherthrough laxity of higher management or its realization thatthe bank had not suffered any real detriment therefrom.Management first learned on May 1 the names of thebookkeepers who reported in sick that morning, after theirabsence brought the bookkeeping department almost to astandstill and required emergencymeasuresto have vitalrecordkeeping safes opened and employees transferredfrom other departments to handle the work of the absen-tees;Rosser first tried by phone talks to get Edwards andRoman to come in, but withoutsuccess.Masten and Rosserexamined the personnel records of the five absentees anddiscovered that two were probationary employees, Ellisonhad less than 6 months of service, while Edwards and Ro-man were permanent employees but had accumulated paidabsences for illness in the past year in excess of the allowa-ble number, particularly six apiece in 1972 to that date, aswell asat least four excused tardy reports apiece. WhenMasten reported the situation to Reynolds, and expressed"concern" about the illness of the five, the latter told himto do nothing but wait until they came in or contactedRespondent the next day. After they still reported ill onMay 2 (except Edwards who had previously received ap-proval from Brown for a personal day off that day), Mastenrecommended discharge of the five, citing the past excessiveabsences of Edwards and Roman, and because their contin-ued absence was affecting the ability of the bookkeepingdepartment to handle its work. About 2 p.m., Reynoldsaccepted the recommendation and told Masten to preparedischarge letters. He knew that Edwards had a previouslyapproved absence for that day. ll Reynolds also testified thatthe five were terminated as an example to the rest of theworkers to emphasize that the absence policy would beenforced by drastic discipline.In addition to the aspect of condonation, I am led toconclude the defense is a pretext by the following circum-stances:(1)When he learned of the excessive absences, Reynoldsadmits he knew that Hill must have been the one responsi-ble for their approval, and that the employees who benefitedhad no reason to assume they were violating bank policybecause he was the supervisor, approving pay for the ab-sences.12I think this explains why he repeatedly refused onMay 3 to cite excessive absence as the reason for the dis-charge, and shows it could not have been the true reason.(2) Although Respondent had instituted a discharge pro-cedure involving investigation, followed by warning lettersto employees and discussions of their misconduct in "griev-ioHill testifiedcredibly that the absence records of Edwards and Romansince he tookover the bookkeeping departmentinDecember1971 were"comparatively good," they were not "excessivelyabsent inproportion to therest of the people", in this aspect the whole department had a bad record.'While his testimonywas in generalterms, and given from memory,Respon-dent does not contradict it with specific records inits possession11The two probationers and Ellison were terminated because they were inthat status, and General Counsel has not questioned the validity of theirdischarges.12 In this connection,Edwards also testified credibly that Hill had led herto believe her 1972 absences for illness (before May1)were a legitimatecarryover of unused sick leave from 1971, and he told her dust before heresigned that she still had 2 sick days and 2 personal days unused for 1972. CITIZENS TRUST BANK325ance" meetings, and then final discharge in writing, Mastenadmits this was-not done for Edwards and Roman, wherethe hasty investigation and decision to discharge occurredin I day, without priordiscussionwith themor warningnotices;the procedure was clearly not satisfied by past oraldiscussion of management with Hill about the absenteeproblem, absent any order that he talk to the alleged delin-quents or proof that he did so. The procedure was alsosignificantly ignored when Reynolds refused to tell Ed-wards and Roman, on request, the reason for discharge,adopting instead the clear implication of Sutton's remarksthat Respondent had decided they were no longer neededbecause they had engaged in a concerted walkout.On all the pertinents facts and circumstances discussedabove, I conclude that the defense prof erred by Respondentwas a pretext, hastily devised after examination of the per-sonnel records of the five who were absent May 1 and 2, ina weak attempt to cover up their concerted deliberate walk-out as the true reason, and that General Counsel has sus-tained his ultimate burden of proof on the whole record thatRespondent discharged Edwards and Roman on May 3,1972, and has failed to reinstate them, because they engagedin that protected concerted activity on May 1 and 2. 13 Iconclude that Respondent thereby coerced, restrained andinterfered with employees in their exercise of their right toengage inconcerted activity for purposes of collective bar-gaining and for mutual aid or protection, as guaranteed tothem by Section 7 of the Act, in violation of Section 8(a)(1)of the Act.14III.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section II, above,occurring in connection with its operations described insection I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.IV THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to13This conclusion makes it unnecessary to make findings of fact or conclu-sions of law on later conduct of the discharged employees in filing complaintswith other Federal agencies,or later statements regarding the dischargemotive made by Respondent in termination documents or to other govern-mental agencies14I have made specific findings of the discussions between Edwards andSupervisor Brown on April 21 regarding the scope of Edwards' duties underher job description, only for purpose of review by the Board and othertribunals,if necessary,of my dismissal for lack ofa prima faciecase of theallegations of the complaint charging the imposition of more onerous workmg conditions on employees. In view of that dismissal, I make no conclusivefindings of fact or law thereon. Although Respondent offered evidence onthis issue through Brown in course of its defense,I assume this was done outof an abundance of caution rather than as acknowledgement that the issuewas still open.Neither party argued the issue in briefs. Hence,althoughGeneral Counsel claims the issue is still open,Ido not consider this as amotion for reconsideration of ruling, butwill treat the failure of both partiesto argue it on the facts or law as an acceptance of my initial ruling.effectuate the policies of the Act.Having found that Respondent unlawfully dischargedEvelyn Roman and Julia Edwards and failed to reinstatethem, because they engaged in protected concerted activi-ties, I shall recommend that Respondent offer to each im-mediate reinstatement in the usual manner, with backpayfrom the date of their unlawful discharge to the date of aproper offer of reinstatement, the amounts to be computedunder the formula set forth in F.W. Woolworth Company,90 NLRB 289, with proper interest added.Isis Plumbing &Heating Co.,138 NLRB 516. As unlawful discharges strikeat the heart of the Act and the fundamental rights of em-ployees thereunder, I shall recommend a broad cease-and-desist order.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of the Act.2.By its discharge of Evelyn Roman and Julia Edwardsand failure to reinstate them because they engaged in con-certed activities with other employees for purposes of collec-tive bargaining or other mutual aid or protection, therebyinterfering with, restraining, ad coercing employees in theexercise of rights guaranteed to them by Section 7 of theAct, Respondent has engaged in and is engaging in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(1) and 2(6) and (7) of the Act.3.Respondent has not imposed more onerous workingconditions on its employees in violation of the Act as al-leged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER15Respondent, Citizens Trust Bank of Atlanta, Georgia, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging, failing to reinstate, or in any other man-ner discriminating against employees because they engagedin concerted activities with other employees for purposes ofcollective bargaining or other mutual aid or protection.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed tothem by Section 7 of the Act.2.Take the following affirmative action which will effec-tuate the policies of the Act:(a)Offer to Evelyn Roman and Julia Edwards immedi-ate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to seniority or otherrights and privileges, and make them whole for any loss ofpay suffered by them as a result of Respondent's discrimi-nation against them, in the manner set forth in the section15 In the event no exceptions'are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purpose's. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDhereof entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all pay-roll records, social security records, timecards, personnelrecords and reports, and all other records relevant and ne-cessary to a determination of the right of reinstatement andthe amount of backpay due, as provided under the terms ofthis recommended Order.(c)Post at its Atlanta, Georgia, office and place of busi-ness copies of the attached notice marked "Appendix." 16Copies of said notice, on forms provided by the RegionalDirector for Region 10, shall, after being duly signed byRespondent's authorized representative, be posted by it im-mediately upon receipt thereof and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or cov-ered by any other material.(d)Notify the Regional Director of Region 10, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint be dis-missed insofar as it alleges that Respondent violated the Actby imposition of more onerous working conditions on em-ployees.APPENDIX-NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, fail to reinstate, or in anyother manner discriminate against employees becausethey have engaged in concerted activities with otheremployees for purposes of collective bargaining orother mutual aid or protection.WE WILL NOT in any other manner interfere with, re-strain or coerce employees in the exercise of rightsguaranteed to them by Section 7 of the Act, includingtheir right to act together for collective bargaining orother mutual aid or protection.WE WILL offer to Evelyn Roman and Julia Edwardsimmediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice toseniority or other rights and privileges, and will makethem whole for any loss of pay suffered by them as aresult of our discrimination against them.CITIZENS, TRUST RANK(Employer)16 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byDatedByOrder of the National Labor Relations Board" shall be changed to read(Representative)(Title)"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Peachtree Building Room 701, 730Peachtree Street N.E., Atlanta, Georgia 30308, Telephone404-526-5760.